DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the barrel and accessory carry tube incorporating a connection hole, does not reasonably provide enablement for the connection hold mating to a body of a break action rifle through a connection screw hole.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. It is not clear how two holes (i.e. a connection hole and a connection screw hole) can mate anything since they are both holes and nothing is claimed as a connection between the two holes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglesby (US Patent 9,658,010). Oglesby discloses an apparatus, comprising, a tube (110, 210, 310, 410 + 510, 610, 710, 1210, 1310) that has the ability to carry a barrel and accessories (i.e. a barrel and accessory carrying tube), wherein the tube is manufactured from a polyurethane, plastic or a plastic derivative material (col. 10, lines 43-67); the tube, on a hollow section of the tube, incorporates a rear centering housing (70, col. 8, lines 10-23) and a front centering housing (55, 519) retaining and centering a barrel inside the tube. 

With regards to claim 2) The apparatus of claim 1, wherein the tube, on a hollow section of the tube, further incorporates a barrel positioning housing (419) retaining the tube; and the barrel positioning housing is located between the rear centering housing and the front centering housing. (see Fig. 41 for example)

With regards to claim 4) The apparatus of claim 1, wherein the tube, towards a proximal end, incorporates a silencer housing (57, 1410, 1510) that houses a silencer (col. 7, lines 50-55).

With regards to claim 8) The apparatus of claim 1, wherein the tube further houses a barrel (50) that is retained and centered in the inside of the tube at the distal end of the tube as the rear centering housing mates with a centering extension located on the distal end of the barrel. (see Figs. 15 and 23 for example)

With regards to claim 9) The apparatus of claim 1, wherein the tube houses a barrel that is retained and centered in the inside of the tube at the proximal end of the barrel as the barrel is retained at the front centering housing with a combination of a barrel washer and a barrel fixing nut. (col. 7, line 55-col. 8, lines 10)

With regards to claim 10) The apparatus of claim 4, wherein the tube incorporates air ducts (1435) on the silencer housing extension [for discharging excess air while shooting].

With regards to claim 11) The apparatus of claim 4, wherein the tube incorporates silencer holder pins (1580) that mount through silencer holder pin holes (1575) [for the intended use of securing the silencer within the silencer housing].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby as applied to claim 1 above and further in view of Larson et al. (US Patent Application Publication 2016/0209166). Although Oglesby does not expressly disclose the claimed tube further including a bead housing; a bead fixing screw hole on the end section of the bead housing; a sight mounting extension; a holder pin hole; a spring housing; and a sight adjustment screw positioning housing, however, Larson et al. does. Larson et al. teaches a tube that has the ability for attaching accessories including a bead housing (32), a bead fixing screw hole (at the base of 30), a sight mounting extension (24), a holder pin hole (the hole that 34 goes into), a spring housing (at 79, see Fig. 25), and a sight adjustment screw positioning housing (surrounding 28). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing the ability to easily change sights as taught by Larson et al. (par. 0004) to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641